UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1761



ROBERTO PERCY ORE-JIMENEZ,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-111-412)


Submitted:   April 28, 2006                 Decided:   May 24, 2006


Before LUTTIG,1 KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ivan Yacub, LAW OFFICE OF IVAN YACUB, Falls Church, Virginia, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Leslie
McKay, Senior Litigation Counsel, Janice K. Redfern, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.




     1
      Judge Luttig was a member of the original panel but did not
participate in this decision. The opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Roberto Percy Ore-Jimenez, a native and citizen of Peru,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming the immigration judge’s decision to deny

his application for adjustment of status.2          Ore-Jimenez seeks to

challenge the Board’s ruling3 by relying on the First Circuit’s

decision in Succar v. Ashcroft, 394 F.3d 8 (1st Cir. 2005) (finding

8 C.F.R. § 1245.1(c)(8) (2006), which provides that an arriving

alien who is in removal proceedings is ineligible to apply for

adjustment of status to that of lawful permanent resident alien,

invalid   under   8   U.S.C.   §    1255(a)   (2000)),   and   other   cases

construing § 1245.1(c)(8).         However, the decision of the Board in

this case is based on 8 C.F.R. § 1245.2(a)(1) (2006), which applies

when an alien attempts to renew a request for adjustment of status

after a denial by the District Director.

           Under § 1245.2(a)(1), Ore-Jimenez is not eligible to

reapply for adjustment of status because he has had no “earlier

inspection and admission to the United States.”                See Jiang v.

Gonzales, 425 F.3d 649, 652-53 (9th Cir. 2005) (holding arriving

alien who has received advance parole is “not eligible to renew his


     2
      Ore-Jimenez did not appeal to the Board the immigration
judge’s finding that he was removable as charged by the former
Immigration and Naturalization Service.
     3
      We have jurisdiction to review the questions of law raised in
this appeal. 8 U.S.C. § 1252(a)(2)(D); Jean v. Gonzales, 433 F.3d
475, 480 (4th Cir. 2006).

                                     - 3 -
application for adjustment of status during removal proceedings”

under   §   1245.2(a)(1);   regulation        does   not   violate   8   U.S.C.

§ 1255(a)).

            Accordingly,    we   deny   the    petition    for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                             PETITION DENIED




                                   - 4 -